The arguments and amendments submitted 01/29/2021 have been considered.  In light of amendments made, the prior claim objection is hereby withdrawn.  Furthermore, upon further consideration of the term “application unit” in claims 16 and 30, the 112(f) interpretations of this term, together with the 112(a)/112(b) rejections for this term as recited in claims 16 and 30 are hereby withdrawn, since the application unit does not have a corresponding function recited in the claim.  The merits of the claims, however, remain unpatentable as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 16, line 9, “adhere the” should read “adhere to the”.
In claim 22, lines 2-3, “a one support structure” should read “a support structure”.
In claim 24, line 2, “apply build material” should read “apply the build material” for consistency.
In claim 25, line 2, “apply build material” should read “apply the build material” for consistency.
In claim 28, line 5, “apply build material” should read “apply the build material” for consistency.
In claim 30, line 14, “adhere the” should read “adhere to the”.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 16 and 30 recite the limitation “an adhesion unit configured to adjust an adhesion ability of the application surface of the application element and/or an adhesion ability of build material, for build material to temporarily adhere the application surface”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no description of corresponding structure for the adhesion unit anywhere in the disclosure. Therefore, claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claims 16 and 30 contain subject matter, as described above, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reason(s) described above.  Dependent claims fall herewith.
Claim 27 recites the limitation “the application unit is configured to adjust a layer thickness of one or more layers of build material applied on the 3application surface and/or on the application region, the layer thickness of one or more layers of build material being adjustable based on at least one application parameter”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no description of corresponding structure for the adhesion unit anywhere in the disclosure. Therefore, claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 27 contain subject matter, as described above, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reason(s) described above.  Dependent claims fall herewith.
Claim 29 recites the limitation “a conditioning unit configured to condition and/or clean the application surface of the application element”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 30 recite the limitation “adhesion unit configured to adjust an adhesion ability of the application surface of the application element and/or an adhesion ability of build material, for build material to temporarily adhere the application surface”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no description of corresponding structure for the adhesion unit anywhere in the disclosure. Therefore, claims 16-31 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims fall herewith.
Claim 27 recites the limitation “the application unit is configured to adjust a layer thickness of one or more layers of build material applied on the 3application surface and/or on the application region, the layer thickness of one or more layers of build material being adjustable based on at least one application parameter”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
Claim 29 recites the limitation “a conditioning unit configured to condition and/or clean the application surface of the application element”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is no description of corresponding structure for the adhesion unit anywhere in the disclosure.  Therefore, claim 29 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 31, lines 2-3, recite “the vacuum”.  This term is not previously used, and thus there is no antecedent basis for it.   For the purpose of examination, claim 31 reads on “to provide the suction stream in the region”.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) include: 
application element in claims 16-31
adhesion unit in claims 16-31
conditioning unit in claim 29
application unit in claims 27-28
suction generating unit in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function when provided, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
“application element” reads on a cylindrical roller, or drum, or plate, per para. 0031
“suction generating unit” reads on a suction pump, per para. 0029
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term “build material supply unit” in claim 25 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a material transfer roller, supply container, supply reservoir, or supply vat.
The term “irradiation device” in claim 25 is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a laser or LED lamp.
Claims 16 and 31 recite an adhesion unit “configured to adjust an adhesion ability of the application surface of the application element and/or an adhesion ability of build material, for build material to temporarily adhere the application surface, the build material temporarily adhering to the application surface at least in part by a suction stream applied in a region of the application surface of the application element.”  However, it is noted that the adhesion unit configuration is not limited to configurations wherein the build material temporarily adheres to the application surface only by a suction stream applied in a region of the application surface of the application element, since the temporary adhering is only recited to be “at least in part” by a suction stream applied in the claimed manner and also in view of paras. 0023-0028, which discuss other methods of providing temporary adhering to the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Paetz (US PG Pub 2016/0339542) in view of Mehta (GB 1,109,407A).
Regarding claim 16, Paetz teaches an application unit for an apparatus for additively manufacturing three-dimensional objects (Fig. 3 and accompanying text), the application unit comprising: 
an application element having an application surface (drum 8 with outer surface), the application element configured to transfer build material (granulated or powder form build material of para. 0076) 
an adhesion unit (optical exposure unit 14 for discharging the static charge on the photoconductive surface of the drum per para. 0070) configured to adjust an adhesion ability of the application surface of the application element and/or an adhesion ability of build material, for build material to temporarily adhere the application surface (as described in paras. 0031-0032, 0069-0070), 
Paetz does not teach the build material temporarily adhering to the application surface at least in part by a suction stream applied in a region of the application surface of the application element.
However, Mehta teaches a rotary application element (drum 14 in Figs. 1, 3) with an adhesion unit (comprising suction/pressure network 21, 32, 33, 34, 35, 36 in Figs. 1, 3 and described on pg. 2, lines 75-94) configured to adjust an adhesion ability of the application surface of the application element (per application and release of suction described on pg. 1, lines 51-57) for transferring powder or granular materials to a dispensing location (pg. 1, lines 9-14) wherein a build material temporarily adheres (pg. 1, lines 51-57) to the application surface (surface at region 22) by a suction stream (path of the suction stream from 22 to vacuum line described on pg. 2, lines 75-87) applied in a region of the application surface of the application element (region 22 in Figs. 1 and 3).
Mehta teaches that a rotary application element configured with a suction stream in this manner provides the capability to transfer and dispense accurately-measured quantities of material (pg. 2, lines 1-6).
The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
In view of KSR rationale B and Mehta’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Mehta’s rotary application element and adhesion unit configured to provide a suction stream for Paetz’s photoconductive application element and optical adhesion unit, so that the build material predictably and temporarily adheres to the application surface by the suction stream applied in a region of the application surface.  Furthermore, one of ordinary skill would 
The courts have also held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Alternatively to the above described modification of Paetz via substitution, and in view of KSR rationale A and Mehta’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paetz’s application element to add Mehta’s adhesion unit using pocket 22 and accompanying suction stream to predictably obtain capability for application of a fifth build material (in addition to four materials applied to Paetz’s application element by Paetz’s rollers 19-1 to 19-4, respectively) with accurate measurement of the quantity of this fifth build material and/or to obtain capability of applying this fifth build material in a thicker layer than possible for the other build materials using Paetz’s electrostatic-based application element and adhesion unit.
Regarding claim 17, Paetz teaches the adhesion unit is configured to selectively increase the adhesion ability of the application surface of the application element and/or to selectively decrease the adhesion ability of the application surface of the application element (paras. 0031-0033).
	Mehta’s adhesion unit is also configured to selectively increase the adhesion ability of the application surface of the application element and/or to selectively decrease the adhesion ability of the application surface of the application element (per application and release of suction described on pg. 1, lines 51-57).
Regarding claim 18, Paetz teaches the adhesion unit is configured to selectively increase the adhesion ability of the application surface of the application element in at least one transfer region of the application element corresponding to the application region (paras. 0031-0033).
Mehta’s adhesion unit is also configured to selectively increase the adhesion ability of the application surface of the application element in at least one transfer region (region 22 in Figs. 1, 3) of the application element corresponding to the application region (per application of suction described on pg. 1, lines 51-57).    
Regarding claim 19, Paetz teaches the adhesion unit is configured to selectively decrease the adhesion ability of the application surface of the 2application element in at least one region of the application element corresponding to the application region (per paras. 0031-003, 0076-0077 the adhesion ability is lowered because manufacturing base or the layer upon are ionized and have a larger charge then the imaging drum which in turn has therefore a lower ability to adhere to the material).
Mehta’s adhesion unit is also configured to selectively decrease the adhesion ability of the application surface of the 2application element in at least one region of the application element corresponding to the application region (per release of suction pg. 1, lines 51-57 or application of pressure on pg. 1, lines 83-86).
Regarding claim 20, Paetz teaches the adhesion ability of the application surface is passively adjustable via a contact pressure (configuration of drum 8 with the application surface implicitly has passively adjustable adhesion ability due to the contact pressure of the drum surface with material transferred by material supply roller 19).  
Regarding claim 21, Paetz teaches the adhesion unit is configured to adjust the adhesion ability of the application surface actively via charging and bonding (paras. 0031-003, 0069, 0076-0077).  
Regarding claim 22, Paetz teaches the application region corresponds to a cross section of a respective layer of a three-dimensional object being built (as shown in Fig. 3).  
Regarding claim 23, Paetz teaches the application element has a rotational symmetric shape (drum 8 has this shape per Fig. 3).  
Regarding claim 24, Paetz teaches the application element is configured to selectively apply build material by way of a rollover movement of the application element, wherein the application element is moveable relative to the build plane (as indicated by arrows showing movement of drum 8 in Fig. 3).  
Regarding claim 25, Paetz teaches a build material supply unit (19) configured to apply build material onto the application element (as shown in Fig. 3).  
Regarding claim 26, Paetz teaches the application element is moveably arranged with respect to the build material supply unit (as indicated by arrows showing movement of drum 8 in Fig. 3).   
Regarding claim 27, Paetz teaches the application unit is configured to adjust a layer thickness of one or more layers of build material applied on the 3application surface and/or on the application region, 
Regarding claim 28, Paetz teaches the at least one application parameter corresponds to: a contact pressure between the application element and the application region; a contact pressure between the application element and a build material supply unit configured to apply build material onto the application element (configuration of drum 8 with the application surface implicitly has passively adjustable adhesion ability due to the contact pressure of the drum surface with material transferred by material supply roller 19).    
Regarding claim 29, Paetz teaches a conditioning unit configured to condition and/or clean the application surface of the application element (13 in Fig. 3 and para. 0084).  
Regarding claim 30, Paetz teaches an apparatus for additively manufacturing three-dimensional objects by successive irradiation and consolidation of layers of a build material which can be consolidated by an energy beam (Fig. 3 and accompanying text), the apparatus comprising: 
a process chamber (18); 
an irradiation device configured to output an energy beam to selectively irradiate sequential layers of build material (25); and 
an application unit comprising an application element (8) and an adhesion unit (exposure unit 14),
the application element configured to transfer build material (granulated or powder form build material of para. 0076) previously applied onto the application surface (para. 0032) to an application region of a build plane (region of plane 2 directly underneath drum 8), the build plane comprising a build plate (2) or a previously applied layer of build material (as shown in Fig. 3); and 
an adhesion unit (optical exposure unit 14 for discharging the static charge on the photoconductive surface of the drum per para. 0070) configured to adjust an adhesion ability of the application surface of the application element and/or an adhesion ability of build material, for build material to temporarily adhere the application surface (as described in paras. 0031-0032, 0069-0070), 
Paetz does not teach the build material temporarily adhering to the application surface at least in part by a suction stream applied in a region of the application surface of the application element.

Mehta teaches that a rotary application element configured with a suction stream in this manner provides the capability to transfer and dispense accurately-measured quantities of material (pg. 2, lines 1-6).
The courts have held that simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness.  See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
In view of KSR rationale B and Mehta’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute Mehta’s rotary application element and adhesion unit configured to provide a suction stream for Paetz’s photoconductive application element and optical adhesion unit, so that the build material predictably and temporarily adheres to the application surface by the suction stream applied in a region of the application surface.  Furthermore, one of ordinary skill would have been motivation to make this modification to predictably obtain the benefit of application of accurately-measured quantities of build material and/or to obtain capability of applying thicker regions of build material than possible using Paetz’s electrostatic-based application element and adhesion unit.
The courts have also held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Alternatively to the above described modification of Paetz via substitution, and in view of KSR rationale A and Mehta’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Paetz’s application element to add Mehta’s adhesion unit using pocket 22 and 
Regarding claim 31, Paetz does not teach this feature.
However, Mehta teaches a suction generating unit configured to provide the suction stream in the region of the application surface of the application element (suction network 21, 32, 33, 34, 35, 36 in Figs. 1, 3 and described on pg. 2, lines 75-94 and also including the vacuum source described on pg. 3, lines 35-36 wherein these elements are functionally equivalent to a suction pump), with motivations for this modification to Paetz provided in the rejection of claim 30 above.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered, but are not persuasive for the reasons give below. 
Applicant presents arguments contending that the terms “adhesion unit” and “conditioning unit” together with the respective functional language recited in the claims that were interpreted under 112(f) have corresponding structure set forth in the specification, and therefore should not be rejected under 112(a) and 112(b).
	However, these arguments are not persuasive for the following reasons.  First, a careful review of the sections in the disclosure cited in the arguments as well as the remainder of the disclosure was performed, but no disclosures of specific structures for the recited terms together with links to the claimed functions are present.  Secondly, the courts have held that a claim limitation invoking 112(f) and merely referencing a black box in the disclosure (such as those shown in Figures 1-4 for the claimed terms) is not sufficient.  See MPEP §2181.II.B and Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.
Regarding claims 16 and 30, Applicant’s argument that Eastman does not teach the presently amended feature of “the build material temporarily adhering to the application surface at least in part by a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745